Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 8-10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for the allowance of the claims is the inclusion of the limitation, along with the other claimed features, “wherein a first gate connection structure electrically coupling a first gate of the first transistor with a third gate of the third transistor; and 
a second gate connection structure electrically coupling a second gate of the second transistor with a fourth gate of the fourth transistor” as recited in claim 8.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hashemi et al. (U.S. 2019/0326288 A1, hereinafter refer to Hashemi).
Regarding Claim 1: Hashemi discloses a semiconductor apparatus including a plurality of structures (see Hashemi, Fig.10 as shown below and ¶ [0006]), a first one of the structures comprising: 

    PNG
    media_image1.png
    720
    882
    media_image1.png
    Greyscale

a first stack of transistors (32R/34R) (see Hashemi, Fig.10 as shown above) including:
a first transistor (32/34) formed on a substrate (10) (see Hashemi, Fig.10 as shown above); and 
a second transistor (32/34) stacked on the first transistor (32/34) along a Z direction substantially perpendicular to a substrate (10) plane (see Hashemi, Fig.10 as shown above); 
32/34) being sandwiched along the Z direction between two of the local interconnect structures that are connected to a source region and a drain region (28) of the first transistor (32/34), respectively, the local interconnect structures being connected to at least one of (i) the source region or the drain region (28) of the first transistor (32/34) and (ii) a source region or a drain region (28) of the second transistor (32/34), one of the local interconnect structures being adjacent to (i) the source region or the drain region (28) of the first transistor (32/34) and (ii) the source region or the drain region (28) of the second transistor (32/34) wherein the source region or the drain region (28) of the second transistor (32/34) is stacked above the source region or the drain region (28) of the first transistor (32/34) along the Z direction that is substantially perpendicular to the substrate (10) plane (see Hashemi, Fig.10 as shown above); and 
vertical conductive structures (26/36) substantially parallel to the Z direction, the vertical conductive structures (26/36) being configured to provide at least power supplies for the first one of the structures by electrically coupling with the local interconnect structures, a height of one of the vertical conductive structures (26/36) along the Z direction being at least a height of the first one of the structures, one of the vertical conductive structures (26/36) being connected to a plurality of the local interconnect structures (see Hashemi, Fig.10 as shown above).
Regarding Claim 2:
Regarding Claim 3: Hashemi discloses a semiconductor apparatus including a plurality of structures as set forth in claim 2 as above. Hashemi further teaches wherein the local interconnect structures have a smaller dimension along the Z direction than dimensions within the substrate plane and are substantially parallel to the substrate plane (see Hashemi, Fig.10 as shown above).  
Regarding Claim 4: Hashemi discloses a semiconductor apparatus including a plurality of structures as set forth in claim 2 as above. Hashemi further teaches wherein the vertical conductive structures (26/36) are formed over the substrate (10) in a different area than the first stack of transistors (see Hashemi, Fig.10 as shown above).  
Regarding Claim 5: Hashemi discloses a semiconductor apparatus including a plurality of structures as set forth in claim 4 as above. Hashemi further teaches wherein the vertical conductive structures (26/36) comprise power-rails for a first supply voltage and a second supply voltage, heights of the power-rails being equal to or larger than the height of the first one of the structures, the first supply voltage being more positive than the second supply voltage (see Hashemi, Fig.10 as shown above).  
Regarding Claim 6: Hashemi discloses a semiconductor apparatus including a plurality of structures as set forth in claim 4 as above. Hashemi further teaches wherein the vertical conductive structures (26/36) comprise a vertical connection for outputting an output signal, the height of the vertical connection being larger than the height of the first one of the structures (see Hashemi, Fig.10 as shown above).  
Regarding Claim 7: Hashemi discloses a semiconductor apparatus including a plurality of structures as set forth in claim 4 as above. Hashemi further teaches wherein the local interconnect structures include a lower local interconnect structure below the 
the vertical conductive structures (26/36) include a vertical connection that electrically couples the first transistor and the second transistor via the lower and upper local interconnect structures, respectively, the height of the vertical connection being equal to or larger than the height of the first one of the structures (see Hashemi, Fig.10 as shown above).  
Regarding Claim 11: Hashemi discloses a semiconductor apparatus including a plurality of structures as set forth in claim 4 as above. Hashemi further teaches wherein the first transistor and the second transistor are vertical field-effect transistors (VFETs), a current between the source and the drain (28) of each of the first transistor and the second transistor flowing substantially along the Z direction (see Hashemi, Fig.10 as shown above).  
Regarding Claim 12: Hashemi discloses a semiconductor apparatus including a plurality of structures as set forth in claim 4 as above. Hashemi further teaches wherein the first one and the second one of the structures are logic cells that implement a same random logic function (see Hashemi, Fig.10 as shown above).  
Regarding Claim 13:
Regarding Claim 15: Hashemi discloses a semiconductor apparatus including a plurality of structures as set forth in claim 5 as above. Hashemi further teaches wherein the power-rails are electrically coupled to the first stack of transistors via one or more of the local interconnect structures (see Hashemi, Fig.10 as shown above).  
Regarding Claim 16: Hashemi discloses a semiconductor apparatus including a plurality of structures as set forth in claim 6 as above. Hashemi further teaches wherein the vertical connection is electrically coupled to the first stack of transistors (32R/34R) via one or more of the local interconnect structures (see Hashemi, Fig.10 as shown above).  
Regarding Claim 17: Hashemi discloses a semiconductor apparatus including a plurality of structures as set forth in claim 7 as above. Hashemi further teaches wherein the vertical connection is electrically coupled to the first stack of transistors (32R/34R) via one or more of the local interconnect structures (see Hashemi, Fig.10 as shown above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896